DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 3-13 are presented for examination. Claim 2 is cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with James Kulbaski Reg. No. 34,648.
The application has been amended as follows:
Please amend the claims 7 and 8 as follows:
Listing of Claims:

1. (Previously Presented) A time-series data diagnosis device comprising:
	a storage to store (i) intermediate-sample subsequence data items that each are generated from a statistical value of subsequence data items included in a corresponding group of groups into which the learning target time-series data is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other, (ii) a learned-sample 
	a difference-degree calculator to calculate a difference degree between diagnosis target time-series data and the learned-sample subsequence data item stored in the storage;
	a diagnosis-result-information generator to generate, by comparing the difference degree calculated by the difference-degree calculator and the first threshold value, diagnosis result information about the diagnosis target time-series data;
	an evaluation information acquirer to acquire evaluation information indicating evaluation as to whether a diagnosis result indicated by the diagnosis result information is valid; 
	an updater to, when the difference degree is larger than or equal to the first threshold value and the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result is not valid, (i) generate update-intermediate-sample subsequence data items from statistical values of subsequence data items included in a corresponding group of groups into which the diagnosis target time-series data corresponding to the diagnosis result information evaluated as indicating a non-valid diagnosis result is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other, (ii) generate sample subsequence data items based on the update-intermediate-sample subsequence data items and the intermediate-sample subsequence data items stored in the storage and (iii) update, using the generated sample subsequence data items, the learned-sample subsequence data item stored in the storage.

	2. (Canceled)

	3. (Previously Presented) The time-series data diagnosis device according to claim 1, further comprising:
	an adder to, when the difference degree is larger than or equal to the first threshold value and the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result is not valid, (i) generate additional-sample subsequence data items based on the diagnosis target time-series data corresponding to the diagnosis result information and (ii) add the additional-sample subsequence data items to the learned-sample subsequence data item stored in the storage.

	4. (Previously Presented) The time-series data diagnosis device according to claim 3, wherein
	the parameters further include a second threshold value that is larger than the first threshold value,
	the updater, when the difference degree is smaller than the second threshold value, updates the learned-sample subsequence data item, and
	the adder, when the difference degree is larger than or equal to the second threshold value, adds the generated additional-sample subsequence data item to the learned-sample subsequence data item.

	5. (Previously Presented) The time-series data diagnosis device according to claim 1, further comprising:
	a deleter to, when the difference degree is smaller than the first threshold value and the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result is not valid, (i) delete, from the storage, from among intermediate-sample subsequence data items corresponding to a learned-sample subsequence data item whose difference degree from the diagnosis target time-series data corresponding to the diagnosis result is smaller than the first threshold value, an intermediate-sample subsequence data item whose difference degree from the diagnosis target time-series data corresponding to the diagnosis result is smaller than the first threshold value and (ii) update the learned-sample subsequence data item stored in the storage based on intermediate-sample subsequence data items remaining after the deletion.

	6. (Previously Presented) The time-series data diagnosis device according to claim 1, further comprising:
	a parameter updater to, when the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result indicated by the diagnosis result information is not valid, update the parameters based on the updated learned-sample subsequence data item.


7. (Currently amended)  An additional learning method performed by a time-series data diagnosis device, comprising:
	calculating  diagnosis target time-series data and a learned-sample subsequence data item generated based on intermediate-sample subsequence data items that each are generated from a statistical value of subsequence data items included in a corresponding group of groups into which learning target time-series data is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other; 
	generating, by comparing the difference degree and a first threshold value, diagnosis result information about the diagnosis target time-series data;
	acquiring evaluation information indicating evaluation as to whether a diagnosis result indicated by the diagnosis result information is valid;
	generating, when the difference degree is larger than or equal to the first threshold value and the acquired evaluation information indicates evaluation that the diagnosis result is not valid, update-intermediate-sample subsequence data items from statistical values of subsequence data items included in a corresponding group of groups into which the diagnosis target time-series data corresponding to the diagnosis result information evaluated as indicating a non-valid diagnosis result is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other;
	 generating sample subsequence data items based on (i) the update-intermediate-sample subsequence data items and (ii) the intermediate-sample subsequence data items; and
	updating, using the generated sample subsequence data items, the learned-sample subsequence data item.

 (Currently amended)  A recording medium storing a program causing a computer to execute:
	a difference-degree calculation step of calculating a difference degree between diagnosis target time-series data and a learned-sample subsequence data item generated based on intermediate-sample subsequence data items that each are generated from a statistical value of subsequence data items included in a corresponding group of groups into which learning target time-series data is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other;
	a diagnosis-result-information generating step of generating, by comparing the difference degree calculated in the difference-degree calculation step and a first threshold value, diagnosis result information about the diagnosis target time-series data;
	an evaluation information acquiring step of acquiring evaluation information indicating evaluation as to whether a diagnosis result indicated by the diagnosis result information is valid; and
	an updating step of, when the difference degree is larger than or equal to the first threshold value and the evaluation information acquired in the evaluation information acquiring step indicates evaluation that the diagnosis result is not valid, (i) generating update-intermediate-sample subsequence data items from statistical values of subsequence data items included in a corresponding group of groups into which the diagnosis target time-series data corresponding to the diagnosis result information evaluated as indicating a non-valid diagnosis result is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other, (ii) generating sample subsequence data items based on the update-intermediate-sample subsequence data items and the intermediate-sample subsequence data items and (iii) updating, using the generated sample subsequence data items, the learned-sample subsequence data item.

9. (Previously Presented) The time-series data diagnosis device according to claim 3, further comprising:
	a deleter to, when the difference degree is smaller than the first threshold value and the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result is not valid, (i) delete, from the storage, from among intermediate-sample 

	10. (Previously Presented) The time-series data diagnosis device according to claim 4, further comprising:
	a deleter to, when the difference degree is smaller than the first threshold value and the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result is not valid, (i) delete, from the storage, from among intermediate-sample subsequence data items corresponding to a learned-sample subsequence data item whose difference degree from the diagnosis target time-series data corresponding to the diagnosis result is smaller than the first threshold value, an intermediate-sample subsequence data item whose difference degree from the diagnosis target time-series data corresponding to the diagnosis result is smaller than the first threshold value and (ii) update the learned-sample subsequence data item stored in the storage based on intermediate-sample subsequence data items remaining after the deletion.

	11. (Previously Presented) The time-series data diagnosis device according to claim 3, further comprising:
	a parameter updater to, when the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result indicated by the diagnosis result information is not valid, update the parameters based on the updated learned-sample subsequence data item.

	12. (Previously Presented) The time-series data diagnosis device according to claim 4, further comprising:


	13. (Previously Presented) The time-series data diagnosis device according to claim 5, further comprising:
	a parameter updater to, when the evaluation information acquired by the evaluation information acquirer indicates evaluation that the diagnosis result indicated by the diagnosis result information is not valid, update the parameters based on the updated learned-sample subsequence data item.

Allowable Subject Matter
5.	Claims 1, 3-13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitation.
particularly the prior art (U.S. PN: 2016/0169771 by Hirut et al. ) teaches “A time-series data diagnosis device comprising: a difference-degree calculator to calculate a difference degree between diagnosis target time-series data and the learned-sample subsequence data item stored in the storage; an evaluation information acquirer to acquire evaluation information indicating evaluation as to whether a diagnosis result indicated by the diagnosis result information is valid.”
	However, the prior arts do not teach the limitations of "a storage to store (i) intermediate-sample subsequence data items that each are generated from a statistical value of subsequence data items included in a corresponding group of groups into which the learning target time-series data is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other, (ii) a learned-sample subsequence data item generated based on the intermediate-sample subsequence data items, and (hi) parameters that include a first threshold value; a diagnosis-result-information generator to generate by comparing the difference degree calculated by the difference-degree calculator  and the first threshold value, diagnosis result information about the diagnosis target time-series data; an updater to, when the difference degree is larger than or equal to the first threshold value and the evaluation information acquired by the evaluation information acquirer acquisition means indicates evaluation that the diagnosis result is not valid, (i) generate update-intermediate-sample subsequence data items from statistical values of subsequence data items included in a corresponding group of groups into which the diagnosis target time-series data corresponding to the diagnosis result information evaluated as indicating a non-valid diagnosis result is grouped, the subsequence data items included in each group being temporarily sequential and similar to each other, (ii) generate sample subsequence data items based on the update-intermediate-sample subsequence data items and the intermediate-sample subsequence data items stored in the storage and (iii) update using the generated sample subsequence data items, the learned-sample subsequence data item stored in the storage," as recited in the independent claim 1. Consequently, claim 1 is allowed over the prior arts.
Independent claims 7 and 8 include similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 3-6, 9-13 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.				
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112